Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Francis Williams appeals the district court’s order awarding the Defendants summary judgment on his equal protection claim, in violation of 42 U.S.C. § 1983 (2006), race discrimination claim, in violation of 42 U.S.C. § 1981 (2006), and defamation claim. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Williams v. Bd. of Educ. of Wicomico (My., No. 1:10-cv-03582-WMN, 2012 WL 4517745 (D.Md. Oct. 1, 2012). We deny Williams’ motion for appointment of counsel. We dispense with oral argument be*278cause the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.